Citation Nr: 9910850	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran has complied with the legal requirements 
to plead clear and unmistakable error (CUE) in the rating 
decision of August 1, 1973, wherein the disability rating for 
his service-connected paranoid schizophrenia was reduced from 
10 percent to zero percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970 and from October 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which found that there was no clear 
and unmistakable error (CUE) in the rating decision of August 
1973 wherein the disability rating for the veteran's service-
connected paranoid schizophrenia was reduced from 10 percent 
to zero percent.


FINDINGS OF FACT

1.  A rating decision of August 1973 reduced the disability 
rating for the veteran's service-connected paranoid 
schizophrenia from 10 percent to zero percent effective 
November 1, 1973. 

2.  The veteran was properly notified of the August 1973 
rating decision, including his appeal rights, and he did not 
disagree with that decision.

3.  The veteran has not pointed to any error of fact or any 
error in the application of the law that is such that it 
would compel the conclusion that the result would have been 
manifestly different in August 1973 but for the error.


CONCLUSIONS OF LAW

1.  The rating decision of August 1973 is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998). 

2.  A claim of clear and unmistakable error has not been 
raised.  38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was hospitalized for paranoid 
schizophrenia.  A rating decision of August 1972 granted 
service connection for this condition and assigned a 10 
percent disability rating based on the veteran's service 
medical records.  His VA compensation benefits were withheld 
since he had received severance pay upon his discharge from 
service.

In July 1973, the veteran underwent a routine VA psychiatric 
examination.  It was noted that he was working at Redstone 
Arsenal and had been employed there for eight months as a 
trade helper.  His family situation was satisfactory; he was 
living with his parents.  He was not receiving any medical 
treatment.  He described his psychiatric condition as fair 
and felt that it had improved.  He described his current 
symptoms as being nervous and jumpy and having difficulty 
concentrating.  He occasionally fidgeted during the 
interview.  He had no suicidal ideations, thoughts of 
grandiosity, or preoccupation with physical condition.  His 
speech was organized and goal directed.  He indicated that he 
occasionally thought someone called him when no one was 
present.  He spent a great deal of his time alone.  He was 
oriented and cooperative.  He reported a history of mild 
confusion during periods of stress.  There was no evidence of 
nervousness or anxiety.  There were occasional periods of 
apprehension, worry, and insomnia.  The veteran's general 
appearance and behavior were appropriate.  He felt that at 
times he was being taken advantage of and he thought people 
were looking at him or talking about him.  There was little 
psychiatric impairment in his work or leisure time 
activities.  He enjoyed painting, drawing pictures, and wood 
carving.  There was no attempt to minimize or deny his 
problems.  The examiner noted that the veteran was probably 
not aware of the extent of his problems.  He had periods of 
sadness, fatigue, insomnia, and poor appetite.  He was alert 
and responsive.  There was mild slurring of speech.  The 
examiner concluded that the overall severity of the veteran's 
psychiatric disorder was mild.  The degree of social and 
industrial impairment was mild.  The diagnosis was paranoid 
schizophrenia, in partial remission.

A rating decision of August 1, 1973 determined that the 
findings from the VA examination did not support a 
compensable evaluation.  The disability rating for the 
veteran's service-connected paranoid schizophrenia was 
reduced from 10 percent to zero percent effective November 1, 
1973.  The veteran was notified of this decision via a letter 
of August 7, 1973.  The control document and award letter 
indicated that VA Form 6763 was attached, which is the form 
letter regarding reduction in disability compensation. 

In 1991, the veteran sent a letter to the RO indicating that 
he had never received the allotments granted to him in 1972.  
The RO sent him a letter informing him that his compensation 
benefits had been terminated effective November 1, 1973.  The 
veteran subsequently filed a claim for service connection for 
post-traumatic stress disorder (PTSD).  All of the medical 
evidence submitted in connection with this claim dates from 
1994.  A rating decision of December 1994 granted service 
connection for PTSD, formerly rated as paranoid 
schizophrenia.  

In a May 1995 statement, the veteran discussed the 1973 
reduction in his disability rating.  He stated that he never 
worked at Redstone Arsenal, and he disagreed with the 
notation on the 1973 rating decision that he had not 
experienced combat during service.  He maintained that VA 
never notified him of the reduction in his disability rating.  
In a report of contact dated July 1997, it was noted that the 
veteran stated that he did not know about the reduction in 
his disability rating in 1973 until he inquired about his 
benefits in the late 1980s or early 1990s.  In a report of 
contact dated September 1997, it was indicated that the 
veteran had a discussion with RO personnel about whether the 
decision to reduce his compensation in 1973 was clearly and 
unmistakably erroneous.  

A September 1997 rating decision determined that the August 
1973 rating decision was not clearly and unmistakably 
erroneous.  In his substantive appeal, the veteran argued 
that the VA examiner in 1973 incorrectly recorded his 
complaints.  For example, the veteran stated that he reported 
having nightmares and difficulty sleeping at night, and this 
was transcribed as "insomnia."  He stated that the doctor 
told him never to come back after the examination.  He then 
experienced psychiatric symptoms for years but did not think 
he was eligible for VA treatment.  He argued that his 
psychiatric disorder was really PTSD in 1973.  He stated that 
not only should his disability rating not have been reduced, 
but that he was entitled to a higher rating at that time.

In the written brief presentation to the Board by the 
veteran's representative, it was argued that the rating 
schedule in 1973 provided a 10 percent disability rating for 
slight impairment of social and industrial adaptability and 
that the VA examination report from 1973 showed that the 
veteran had such impairment.  The veteran's representative 
maintained that the 1973 rating decision did not consider all 
the evidence, in that the VA examiner in 1973 indicated 
partial remission of the veteran's paranoid schizophrenia, 
not full remission, and that the VA examiner's account of the 
veteran's symptoms supported continuation of the 10 percent 
disability rating.


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105.  Id.  The veteran has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1998).

A rating decision of August 1973 reduced the disability 
rating for the veteran's service-connected paranoid 
schizophrenia from 10 percent to zero percent effective 
November 1, 1973.  The veteran argues that he never received 
notice of this decision.  Of record is a control document and 
award letter to the veteran dated in August 1973 with an 
enclosure of VA Form 6763 (Reduced Disability Compensation).  
The control document and award letter reflects the same 
address reported by the veteran during the July 1973 VA 
examination.  There is a presumption of regularity that 
applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  In this 
case, the veteran's statement alone is insufficient to rebut 
the presumption of regularity.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (applying the presumption of regularity 
to official duties of the RO).  Therefore the presumption of 
regularity applies to notice to the veteran of the August 
1973 rating decision.  The veteran did not disagree with this 
decision; therefore, the August 1973 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1998).  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) (hereinafter, "the 
Court") offered a three-pronged test to determine whether 
CUE was present in a prior final determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as constituting CUE broad allegations of 
failure to follow regulations, failure to give due process, 
failure to accord benefit of the doubt, failure of duty to 
assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44.  If an appellant 
wishes to reasonably raise a CUE claim, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that if true would be CUE on 
its face, the appellant must also give persuasive reasons as 
to why the result of the prior determination would have been 
manifestly different but for the alleged error.  Id.  There 
is a presumption of validity to otherwise final decisions, 
and the presumption is even stronger where the decision is 
collaterally attacked as in a CUE claim.  Id.

The veteran has not alleged any errors that could be 
considered CUE.  He and his representative have essentially 
argued that the manifestations of his psychiatric disorder as 
shown during the 1973 VA examination warranted continuation 
of the 10 percent disability rating in effect.  The veteran 
is indicating his disagreement with the way the evidence was 
weighed and evaluated in August 1973.  This is insufficient 
to support a claim of CUE.

The veteran also argues that his statements to the VA 
examiner in 1973 were incorrectly reported in the examination 
report.  However, it is unclear how the fact that it was 
reported that he had insomnia, rather than difficulty 
sleeping, would have changed the outcome of the 1973 decision 
to reduce his disability rating.  He also argues that he was 
not working for Redstone Arsenal and that the RO incorrectly 
indicated that he was not a veteran of combat.  Even if these 
facts were incorrect, this does not compel the conclusion 
that the decision to reduce his disability rating would have 
been manifestly different.  The veteran's combat status had 
no bearing on the decision to reduce his disability rating, 
and he does not allege that he was not working at that time, 
only that he was not working at Redstone Arsenal.  Moreover, 
the veteran has submitted no evidence corroborating his 
allegations that the facts were erroneously reported in the 
VA examination report.

All of the medical evidence the veteran has submitted post-
dates the August 1973 rating decision.  A determination 
regarding CUE is based on the record that existed at the time 
of the prior final decisions, and any evidence not part of 
the record at that time may not form the basis of a finding 
that there was CUE.  Therefore, the medical evidence 
submitted since 1994 is irrelevant to a CUE claim.

Accordingly, the Board finds that the veteran's allegations 
cannot be considered to raise a valid claim of CUE.  He has 
not alleged that the statutory and regulatory provisions in 
effect at the time of the August 1973 rating decision were 
incorrectly applied.  In essence, the veteran feels that his 
10 percent disability rating should have been continued in 
1973, or, in the alternative, that he should have been 
awarded a higher rating.  However, he has not pointed to any 
error of fact or any error in the application of the law 
which is such that it would compel the conclusion that the 
result would have been manifestly different but for the 
error.  The issue in this case is a legal one, that is, 
whether the veteran has met the legal requirements for 
pleading CUE.  In this case, the facts are not in dispute, 
and application of the law to the facts in dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  Sabonis v. Brown, 6 
Vet. App. 426 (1994); see also Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995).


ORDER

Having found that the veteran has failed to comply with the 
legal requirements to plead a claim of clear and unmistakable 
error, the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

